 

 

 

CENTRO RS

sb 3 ARAN BS BEVATSET TLE AE EE PS SEM AROMREE NRE IE

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIONAL RAILROAD PASSENGER

 

 

CORPORATION SPAT
Plaintiff “—
ORDER
-against- :
: 19 Civ. 8597 (GBD)
CITY OF NEW YORK, ;
Defendant. :
- we ee een’ ke wee ew ee ew eB ee ee eK le le ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

Defendant’s time to respond to Plaintiff's complaint is extended from April 10, 2020 to
July 9, 2020. The initial conference is adjourned from April 15, 2020 to July 15, 2020 at 9:30 am.
Dated: New York, New York

April 3, 2020
SO ORDERED.

Gory, GB Dowdle

GFR . DANIELS
hited States District Judge

 
